Exhibit 10.13

FORM OF SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT (this “Agreement”), dated as of December 28, 2011, is
an amendment and restatement of a severance agreement made and entered into by
and between Horace Mann Educators Corporation (“HMEC”), a Delaware corporation
(the “Parent Company”), Horace Mann Service Corporation (“HMSC”), an Illinois
corporation (the “Employer Company”), (HMEC and HMSC collectively referred to as
the “Company”), and x (the “Executive”).

WHEREAS, the Company considers the maintenance of a sound and vital senior
management to be essential to protecting and enhancing the interests of the
Parent Company and its subsidiaries, including the Employer Company, hereinafter
collectively referred to as the “Group”;

WHEREAS, the Company recognizes that, as is the case with many publicly owned
corporations, the possibility of a change in control of the Group may arise and
that such possibility, and the uncertainty and questions which it may raise
among senior management, may result in the departure or distraction of senior
management personnel to the detriment of the Group;

WHEREAS, accordingly the Company has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company’s senior management to their assigned duties and
long-range responsibilities without distraction in circumstances arising from
the possibility of a change in control of the Group;

WHEREAS, the Company believes it important and in the best interests of the
Group, should the Group face the possibility of a change in control, that the
senior management of the Company be able to assess and advise the Board of
Directors of the Company whether such a proposed change in control would be in
the best interests of the Group and to take such other action regarding such a
proposal as the Board of Directors might determine to be appropriate, without
senior management being influenced by the uncertainties of their own employment
situations; and

WHEREAS, in order to induce the Executive to remain in the employ of the Company
in the event of any actual or threatened change in control of the Group, the
Company has determined to set forth the severance benefits which the Company
will provide to the Executive under the circumstances set forth below;

NOW THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants and agreements contained in this Agreement and for other good and
valuable consideration, the parties hereto agree as follows:

1.        Definitions. Terms not otherwise defined in this Agreement shall have
the meanings set forth in this Section 1.

(a)        Base Year. The “Base Year” shall be the twelve (12) month period
immediately preceding a Change in Control.



--------------------------------------------------------------------------------

(b)        Cash Compensation. “Cash Compensation” shall mean the sum of (i) the
Executive’s annual base salary and (ii) the cash bonus paid to the Executive
under the Horace Mann Incentive Compensation Program (or similar program that
may replace the Incentive Compensation Program) for whichever of the five
(5) fiscal years immediately preceding the year in which the Date of Termination
occurs that will result in the highest amount of Cash Compensation.

(c)        Cause. For purposes of this Agreement, “Cause” shall mean serious,
willful misconduct by the Executive such as, for example, the commission by the
Executive of a felony arising from specific conduct of the Executive which
reasonably relates to his qualification or ability (personal or professional) to
perform his duties to the Company or its Subsidiaries or a perpetration by the
Executive of a common law fraud against the Company or its Subsidiaries.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than two-thirds of the entire membership of the Company’s Board of
Directors at a meeting of the Board called and held for the purpose of
considering his termination for Cause (after reasonable notice to the Executive
and an opportunity for the Executive, together with the Executive’s counsel, to
be heard before the Board). The resolution of the Board shall contain a finding
that in the good faith opinion of the Board the Executive was guilty of the
conduct set forth above and specifying the particulars thereof in detail.
Notwithstanding the foregoing, the Executive shall have the right to contest his
termination for Cause.

(d)        Change in Control. A “Change in Control” shall be deemed to have
occurred if (i) there shall be consummated (1) any consolidation or merger of
HMEC in which HMEC is not the continuing or surviving corporation, or pursuant
to which shares of HMEC’s Common Stock would be converted into cash, securities
or other property, other than a merger of HMEC in which no HMEC shareholder’s
ownership percentage in the surviving corporation immediately after the merger
is less than such shareholder’s ownership percentage in HMEC immediately prior
to such merger by ten percent (10%) or more, or (2) any sale, lease exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of HMEC; (ii) the shareholders of HMEC
approve any plan or proposal for the liquidation or dissolution of HMEC which is
a part of a sale of assets, merger, or reorganization of HMEC or other similar
transaction; (iii) any “Person” as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), is or
becomes, directly or indirectly, the “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of securities of HMEC that represent 51% or more
of the combined voting power of HMEC’s then outstanding securities; or (iv) a
majority of the members of the Company’s Board of Directors are persons who are
then serving on the Board of Directors without having been elected by the Board
of Directors or having been nominated by the Company for election of its
shareholders.

(e)        Constructive Termination. “Constructive Termination” shall mean the
following events:

 

-2-



--------------------------------------------------------------------------------

(1)        any material diminution in the Executive’s duties or responsibilities
to the Group;

(2)        any required relocation of the Executive from his present work site
to another site more than fifty (50) miles from the present work site;

(3)        any material diminution in the Executive’s annual base compensation
(salary and annual cash bonus) below that paid to the Executive for the Base
Year, except in the event that such diminution in cash bonus is comparable to
the diminution in the cash bonus paid to other employees of the same business
segment as the Executive due to the performance of that business segment, such
diminution shall not be deemed material; or

(4)        failure of a successor to assume this agreement as required by
Section 8.

Notwithstanding the preceding, a Constructive Termination shall not be deemed to
have occurred until and unless the Executive provides written notice to the
Company within ninety (90) days after the initial existence of one of the above
conditions, the Company is provided thirty (30) days to remedy the condition and
fails to do so, and the Executive separates from service within 6 months
thereafter.

(f)        Date of Termination. “Date of Termination” shall mean the effective
date of the Notice of Termination which results (on such effective date) in the
Executive’s separation from service as defined in Section 17(f).

 

2.

Termination Following Change in Control.

(a)        Termination of Employment. If a Change in Control shall have occurred
while the Executive is still an employee of the Company, the Executive shall be
entitled to the compensation provided in Section 3 if, within 3 years after the
Change in Control, the Executive’s employment is terminated by (i) the Company
without Cause or (ii) the Executive due to Constructive Termination.

(b)        Notice of Termination. Any purported termination of the Executive’s
employment by the Company or the Executive shall be communicated by a Notice of
Termination to the other party in accordance with Section 10 hereof. The Notice
of Termination shall set forth in reasonable detail the reasons for termination
and, if termination is for Cause, the facts and circumstances claimed to provide
a basis for termination of the Executive’s employment and, in the case of a
Constructive Termination, the information specified in Section 1(e).

3.        Severance Compensation upon Termination of Employment. If the
Executive becomes entitled to compensation pursuant to Section 2(a), then the
Company shall:

(i)        pay to the Executive as severance pay in a lump sum, in cash, an
amount equal to x times the Executive’s Cash Compensation;

(ii)        arrange to provide to the Executive for x years and x months (or
such shorter period as the Executive may elect) disability, life, accident and
health insurance

 

-3-



--------------------------------------------------------------------------------

substantially similar to those insurance benefits, if any, which the Executive
was receiving immediately prior to the Notice of Termination (including coverage
for dependents at the same per person cost as the Executive was then paying);
and

(iii)        fully vest the Executive in the Executive’s benefit in any
nonqualified supplemental pension plan sponsored by the Company.

Subject to Section 17(d) and (g), payments pursuant to this Section 3 shall be
made on the fifth day after the Date of Termination.

 

4.

Indemnification for Excise Tax.

(a)        Indemnification. In addition to the amounts specified in Section 3,
the Company agrees that it will pay or cause to be paid to the Executive, at the
time specified in paragraph (b) below, an amount in cash (the “Additional
Amount”) as determined by the following formula;

Additional Amount = Excise Taxes + Attributable Taxes

“Excise Taxes” shall mean all federal and state excise taxes, if any, payable
under Section 4999 of the Internal Revenue Code (the “Code”) and any state
counterparts, with respect to the benefits received by the Executive pursuant to
Section 3 of this Agreement. “Attributable “Taxes” shall mean all taxes,
including any federal and state income taxes and any federal and state excise
taxes under Section 4999 of the Code and its state counterparts, that become
payable by the Executive as a result of the receipt of the Additional Amount.

(b)        Preparation of Tax Return; Notice to the Company. The Company, at its
expense, agrees to supply the Executive with advice from a tax practitioner as
to whether the Executive must reflect an excise tax under Section 4999 of the
Code and any state counterparts on the filing of any income tax return of the
Executive relating to the period or periods in which the Executive received
payments or benefits under this Agreement. If such tax practitioner advises that
such excise tax must be reflected on such tax return, the Executive agrees to so
reflect and, unless such tax was previously withheld from payments to the
Executive, pay such tax and the Company will reimburse the Executive in
accordance with Section 4(a) above as soon as practicable after receipt of proof
of payment (or, in the case of tax that was previously withheld, proof that such
return was filed as required) from the Executive. If such tax practitioner
advises that such excise tax need not be reflected on such tax return, the
Executive agrees to prepare and file his tax return in accordance with such
advice. The Executive shall notify the Company in writing no less than thirty
(30) days prior to the time the Executive is required to file each tax return,
and shall promptly provide to the tax practitioner selected by the Company such
information as it may request in connection with establishing the existence of
an obligation to withhold tax pursuant to Section 16 hereof or an obligation
pursuant to this Section 4. If the Executive provides such notice and
information and prepares the relevant tax return as provided in this paragraph
(b), the Company shall indemnify the Executive in accordance with Section 4(a)
of this Agreement for any subsequent assessment of Excise Taxes or Attributable
Taxes by the IRS or any state taxing

 

-4-



--------------------------------------------------------------------------------

authority, and any interest, penalties, and additions to tax directly relating
to such Excise Taxes. If the Executive fails to comply fully with the
requirements of this paragraph (b), then the Company’s obligations will not
include indemnification or any interest, penalties or additions to tax. In the
event the Executive’s liability for Excise Taxes is determined upon audit by the
IRS or the relevant state taxing authority, the Company shall pay to the
Executive the amount determined in accordance with paragraph (a) and this
paragraph (b) at such time as the Company determines that it no longer desires
to contest the Executive’s liability pursuant to paragraph (c); provided,
however, that in all events the Company will indemnify the Executive for
interest, penalties and additions to tax, directly relating to Excise Taxes,
which accrue after such time the Company receives notice of a proposed
assessment of Excise Taxes resulting from an audit of the Executive’s tax
return.

(c)        Duty to Cooperate. The Executive agrees to notify the Company
promptly in the event of any audit by the IRS or any state taxing authority in
which the IRS or the state taxing authority asserts that any Excise Tax should
be assessed against the Executive and to cooperate with the Company in
contesting (at the Company’s expense) any such proposed assessment. The
Executive agrees not to settle or compromise any such assessment without the
Company’s consent. The Executive will promptly provide to the Company all
information requested by the Company in connection with its contest of a
proposed final assessment of Excise Taxes.

(d)        Payment. Any tax indemnification payment shall be made no later than
the December 31 of the year following the calendar year in which the Executive
remits the related tax. If any tax indemnification provision in this Agreement
permits the discretionary reduction of payments due to the Executive, no payment
of “deferred compensation” (as defined under Section 409A of the Code, after
giving effect to the exemptions thereunder) shall be reduced to the extent that
a reduction can be made to compensation that is not “deferred compensation” as
so defined.

 

5.

Mitigation of Damages; Effect of Plan on Other Contractual Rights.

(a)        The Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as a result of employment
by another employer or by retirement benefits received after the Date of
Termination, or otherwise.

(b)        The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Executive’s existing rights, or rights that would accrue solely as
a result of the passage of time, under any benefit plan, employment agreement or
other contract, plan or arrangement. Notwithstanding the foregoing, the
Executive shall not be eligible for benefits under any other Agreement or
arrangement providing severance or termination benefits in the event of a Change
in Control, however defined.

6.        Term. This Agreement shall terminate three (3) years after the date of
a Change in Control. Termination or amendment of this Agreement shall not affect
any obligation of the

 

-5-



--------------------------------------------------------------------------------

Company under this Agreement which has accrued and is unpaid as of the effective
date of such termination or amendment.

7.        At-Will Employment. Nothing in this Agreement shall confer upon the
Executive any right to continue in the employ of the Company prior to a Change
in Control of the Company or shall interfere with or restrict in any way the
rights of the Company, which are hereby expressly reserved, to discharge the
Executive at any time prior to the date of a Change in Control of the Company
for any reason whatsoever, with or without cause.

 

8.

Successors.

(a)         The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, expressly,
absolutely and unconditionally to assume and agree in writing to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. As
used in this Agreement, “Company” shall mean the Company as defined above and
any successor or assign to its business and/or assets which executes and
delivers the agreement provided for in this Section 8 or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.

(b)        This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devises and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee or other designee or, if
there be no such designee, to the Executive’s estate.

 

9.

Governing Law; Arbitration; Attorneys’ Fees.

(a)        This Agreement shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of Delaware, without giving
effect to its conflict or choice of laws provisions.

(b)        If any controversies, disputes or claims arise out of, in connection
with, or in relation to, the interpretation, performance or breach of this
Agreement, all such controversies, disputes or claims shall be settled, at the
request of any party hereto, by arbitration conducted in Springfield, Illinois,
in accordance with the then existing rules of the American Arbitration
Association. The decision rendered by the arbitrators as to all issues of law
and fact shall be final and binding without right of appeal on all parties
hereto who receive notice of such arbitration and the opportunity to participate
therein. Judgment upon any award rendered in such arbitration may be entered by
any state or federal court having jurisdiction over the matter.

(c)        Should any party hereto institute any action or proceeding to enforce
any provision of this Agreement, the prevailing party shall be entitled to
receive from the losing party reasonable attorneys’ fees and costs incurred in
such action or proceeding, whether or not such action or proceeding is
prosecuted to judgment.

 

-6-



--------------------------------------------------------------------------------

10.        Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or two days after deposit in the
mail by United States registered mail, return receipt requested, postage
prepaid, as follows: if to the Company, to Horace Mann Service Corporation, 1
Horace Mann Plaza, Springfield, Illinois 62715, attention: Chief Executive
Officer (except if such notice is sent by the Chief Executive Officer, in which
case such notice shall be sent to the attention of the Chairman of the Board of
Directors), and if to the Executive at the address specified at the end of this
Agreement. Notice may also be given at such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

11.        Miscellaneous. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provisions of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

12.        Validity. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

13.        Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original but both of which together will
constitute one and the same instrument.

14.        Gender. In this Agreement (unless the content requires otherwise),
use of any masculine term shall include the feminine.

15.        Entire Agreement. This Agreement contains the entire agreement
between the parties hereto with respect to the transactions contemplated hereby
and supersedes all previous oral and written and all contemporaneous oral
negotiations, commitments and understandings.

16.        Withholding. The Company shall withhold benefits otherwise due or
payable hereunder in order to comply with any federal, state, local or other
income or other tax laws requiring withholding with respect to benefits provided
to the Executive pursuant to this Agreement.

 

17.

    409A Provisions.

(a)        To the extent this Agreement provides for compensation that is
deferred compensation subject to Section 409A of the Code, it is intended that
the Executive not be subject to the imposition of taxes and penalties (“409A
Penalties”) under Section 409A of the Code, and shall be construed in accordance
with that intent.

(b)        For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under the Agreement
shall be

 

-7-



--------------------------------------------------------------------------------

treated as a separate payment of compensation for purposes of applying the
Section 409A of the Code deferral election rules and the exclusion from
Section 409A of the Code for certain short-term deferral amounts.

(c)         Any amounts payable solely on account of an involuntary separation
from service within the meaning of Section 409A of the Code shall be excludible
from the requirements of Section 409A of the Code, either as involuntary
separation pay or as short-term deferral amounts (e.g., amounts payable under
the schedule prior to March 15 of the calendar year following the calendar year
of involuntary separation) to the maximum possible extent.

(d)        If, as of the date of his “separation from service” (as determined
under Section 409A), the Executive is a “specified employee” as determined by
the Company, then to the extent that any amount or benefit that would be paid or
provided to the Executive under this Agreement within six (6) months of his
“separation from service” constitutes an amount of deferred compensation for
purposes of Section 409A and is considered for purposes of Section 409A to be
owed to the Executive by virtue of his separation from service, then such amount
or benefit will not be paid or provided during the six-month period following
the date of the Executive’s separation from service and instead shall be paid or
provided on the first business day that is more six (6) months following the
date of the Executive’s separation from service, except to the extent that, in
the Company’s reasonable judgment, payment during such six-month period would
not cause the Executive to incur additional tax, interest or penalties under
Section 409A. In the case of taxable benefits that constitute deferred
compensation, the Company, in lieu of a delay in payment, may require the
Executive to pay the full costs of such benefits during the period described in
the preceding sentence and reimburse the Executive for said costs within thirty
(30) calendar days after the end of such period. With respect to any
reimbursements under this Agreement, such reimbursement shall be made on or
before the last of the calendar year following the calendar year in which the
expense was incurred by the Executive.

(e)        Any reimbursements or in-kind benefits provided under the Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
the Agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

(f)        “Date of Termination,” “termination of employment,” “retirement,”
“resignation” or words of similar import, as used in this Agreement shall mean,
with respect to any payments of deferred compensation subject to Section 409A of
the Code, the Executive’s “separation from service” as defined in Section 409A
of the Code.

 

-8-



--------------------------------------------------------------------------------

(g)        If payment of any amount of “deferred compensation” (as defined under
Section 409A of the Code, after giving effect to the exemptions thereunder) is
triggered by a separation from services that occurs while the Executive is a
“specified employee” with respect to the Company (as defined under Section 409A
of the Code and determined in good faith), and if such amount is scheduled to be
paid within six (6) months after such separation from service, the amount shall
accrue without interest and shall be paid the first business day after the end
of such six-month period, or, if earlier, within 15 days after the appointment
of the personal representative or executor of the Executive’s estate following
the Executive’s death.

(h)        The Executive acknowledges and agrees that notwithstanding this
provision or any other provision of this Agreement, the Company and its
affiliates are not providing him with any tax advice with respect to
Section 409A of the Code or otherwise and are not making any guarantees or other
assurances of any kind to him with respect to the tax consequences or treatment
of any amounts paid or payable to him under this Agreement. The Executive is
solely responsible for payment of any and all taxes on amounts payable under
this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

HORACE MANN EDUCATORS CORPORATION By:  

 

    Peter H. Heckman     President & Chief Executive Officer  
HORACE MANN SERVICE CORPORATION By:  

 

    Ann Caparrós     Corporate Secretary   EXECUTIVE  

 

 

Executive Name

 

 

-9-